 1

 2

 3

 4

 5

 6

 7                                       UNITED STATES DISTRICT COURT
 8                            FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    ANTHONY TYRELL CHANDLER,                             No. 2:20-cv-0289 AC P
11                          Plaintiff,
12              v.                                         ORDER
13    KATHLEEN ALLISON, et al.,
14                          Defendants.
15

16             Plaintiff, a state prisoner proceeding pro se, has filed a motion requesting a court order for

17   library access at least twice a week at Salinas Valley State Prison. ECF No. 1. The motion also

18   asks that the court send him a copy of his complaint. See id.

19             In support of plaintiff’s request regarding regular law library access, plaintiff alleges that

20   such an order is necessary because the law librarian is refusing him access to conduct research.

21   See id.

22             Plaintiff does not allege that he is under a present obligation to submit documents within a

23   certain time and thus, has not demonstrated that his right of access to the courts is being impaired.

24   See generally ECF No. 1. The court will not set a deadline merely for the purpose of insuring the

25   plaintiff additional library time.

26             As for plaintiff’s request to receive a copy of his complaint, as a one-time courtesy, the

27   court will direct the Clerk of Court to send him a copy of his complaint in its entirety.

28   ////
                                                           1
 1          Accordingly, IT IS HEREBY ORDERED that:
 2          1. Plaintiff’s motion that a court order issue granting him access to the prison law library
 3   (ECF No. 5) is DENIED, and
 4          2. The Clerk of Court is directed to send plaintiff a complete copy of his complaint (ECF
 5   No. 1) as a one-time courtesy.
 6   DATED: February 18, 2020
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
